Citation Nr: 0411759	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that, for various reasons, the veteran's claim must be 
remanded for further action.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted in November 2000.  This 
liberalizing law is applicable to the veteran's claim because 
it is pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  As the veteran's representative highlights in 
March 2004 written argument, as part of the notice, VA is to 
specifically inform the claimant and his representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  As such, a VCAA letter 
must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, citing the decisions of the United States Court 
of Appeals for Veterans Claims (Court)in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), The American Legion points out in 
its March 2004 written argument, neither it nor the veteran 
has been issued any sort of notification of the VCAA and the 
effect it had on his TDIU claim.  The Board observes that the 
claims folder was received at the Board in March 2004, more 
than three years after the VCAA was enacted.  The Board finds 
that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions.  
Accordingly, on remand, the RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that he provide any evidence in his 
possession that pertains to his claim.

In addition, although the veteran reports receiving treatment 
at Ann Arbor, Michigan, and Toledo, Ohio, VA Medical Centers, 
no records of his VA care, dated since February 2002, has 
been associated with the claims folder.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the VCAA, VA 
must obtain these outstanding VA medical records, which may 
well contain findings and conclusions that impact directly on 
the disposition of this matter.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(b-c) (2003).  As such, for 
this reason as well, the veteran's claim must be remanded.  

In addition, as the veteran's representative notes in its 
March 2004 written argument, in this case, the RO determined, 
in the absence of any medical evidence addressing the issue, 
that the veteran was not unemployable simply due to his 
service-connected disabilities.  Citing the Court's decision 
in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), The 
American Legion asserts that VA must obtain a medical opinion 
that addresses whether the veteran is unemployable due to his 
service-connected conditions; the Board agrees.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Pursuant to the VCAA and its implementing 
regulations, VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Consistent with this legislation and existing caselaw 
precedent, when there is unemployability, VA must either a 
obtain a competent medical opinion from an examiner, 
subsequent to his or her review of the record and/or a 
physical examination, to determine whether it is at least as 
likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since March 2001 for any of 
his service-connected conditions.  This 
should specifically include records of 
his care at the Ann Arbor, Michigan, and 
Toledo, Ohio, VA Medical Centers, dated 
since February 2002.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected disabilities.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and the 
examiner must opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities, either alone or in the 
aggregate render, him unable to secure or 
follow a substantially gainful 
occupation.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


